 414 . DECISIONS OF NATIONAL LABOR RELATIONS BOARDgeneral manager to discuss clarification of the wage increase in thecurrent contract with regard to probationary employees.The groupwas not and did not represent itself as a shop committee of either theIntervenor or Petitioner.Kirk's testimony reveals that the initiativein seeing the general manager came from the other three employeesand that they-had invited him to accompany them.The decision tomeet with the general manager and the meeting itself appear to havebeen informal and the meeting was not prearranged.Another em-ployee rather than Kirk was the spokesman for the group.AlthoughKirk testified that he believed he was still the president of Local 13346,he also testified that he had never seen the charter of that organizationand that he did not keep or supervise any of its records.On the basis of these facts we conclude thaj Local 13346 is for allpractical purposes defunct at the Employer's plant.Accordingly, inview of this and the scope of the action taken, we find that the existingcontract with the Employer is not a bar to an immediate election 3A. question affecting commerce exists concerning the representationof employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act;All production and maintenance employees employed at the Em-ployer's Carbondale, Illinois, plant; including inspectors; but exclud-ing office clerical employees, guards, professional employees and allsupervisors as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]3,T.J. TourekManufacturing Co.,90 NLRB 5.CUTTER LABORATORIESandOIL WORKERS INTERNATIONAL UNION, CIO,PETITIONERCUTTER LABORATORIESandOFFICE EMPLOYEES INTERNATIONAL UNION7LOCAL 29, AFL,PETITIONER.CasesNos.20-RC-1561 and 20-RC-1582.February 29,1952Decision and Direction of ElectionsUpon petitions duly filed, a consolidated hearing was held beforeRobert V. Magor, a hearing officer of the National Labor RelationsBoard.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.98 NLRB No. 69. CT9'PTER LABORATORIES415Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel '[Members Houston, Murdock, and'Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent employeesof the Employer.3.A question of representation exists concerning the representationof employees of the Employer, within the meaning of Section 9 (a)(1) and Section 2 (6) and (7) of the Act.4.The Oil Workers seeks a unit of all employees at the Employer'sBerkeley,California,plant, excluding executives, administrativeemployees, confidential employees, professional employees, and super-visors.This has been the established bargaining unit at the plantsince 19441Currently, Local 6 of the International Longshoremen'sand Warehousemen's Union, which was allowed to intervene at thehearing, has succeeded to the contractual rights of Bio-Lab Union 225,United Office and Professional Workers of America, CIO, with whichthe Employer has had contracts covering the over-all unit since 1944.The Intervenor was negotiating with the Employer at the time thepetitions were filed herein; it would continue the over-all unit.The AFL Office Employees seeks a unit of office employees only,specifically those listed in the "Office and Clerical Schedule" printedin the 1949 agreement between the Employer and the Bio-Lab Union.2The office employees sought to be severed are approximately 60 ofthe 525 employees in the established unit.3They are represented inthe following of the Employer's divisions : research, production,control, sales, and general finance ¢About one-half of them workin the main office building, and another 15 in an "overflow" buildingfor the office.The remaining 15 to 20 work in various buildings, 1 or2 in open production areas.Their supervision varies- according to thedivision in which they work.The record indicates that the classification of employees by contractpursuant to a "Production Work Schedule" and an "Office and ClericalSchedule" was suggested by the Union, and that wages rates were1SeeCutter Laboratwse8,80 NLRB 213. The professional employees were granted aseverance election in 19492Another group of employees whose work is largely clerical but who are included onthe "Production Schedule"are not requested by the AFL Office Employees on the groundthat they are "plant"clericals.1Total employment at Berkeley was about 900 at the time of the hearing.Personnel is the sixth division;apparently its clerical employees have been excludedfrom the unit as confidential. 416DECISIONS OF NATIONAL, LABOR RELATIONS BOARDassigned on that basis by a War Labor Board order in 1945 directingthe. Employer and the Uiiion to include the said classifications andrates of pay in theagreementto be signed by them.Originally allemployees had been paid on a monthly basis; from then on thosecovered by the "Production Work Schedule" were paid on an hourlybasis.However, the record indicates, that benefits for all employeesare the same and seniority is on a company-wide basis.All newemployees are give the same orientation, including pamphlets to read,a tour of the plant, and the showing of a film, with emphasis on thedegree of care required in the manufacture and shipment of andrecord keeping concerning biological products.Although skill testsare given applicants for strictly office work and dexterity tests forproduction work, the record shows that the average education foreach type applicant during the year before the hearing was slightlymore than a high school education.Only a third of the employeesin the over-all unit are engaged in strictly production activitiesJob openings are posted and office employees may apply for productionwork and vice versa.A severance election is urged by the AFL Office Employees, whorefer to the Board's customary exclusion of office clerical employeesfrom production and maintenance units.The Oil Workers and theEmployer urge the long bargaining history and the type of industryas indicative of the appropriateness of the existing over-all unit.Although this record shows little dissimilarity of work and workingconditions, between those employees on;the "Office and Clerical Sched-ule" and those on the "Production Schedule," no persuasive reasonis advanced for the Board departing from its usual policy of sanction-ing the exclusion of office clerical employees from a production andmaintenance unit even though there has been an established bargaininghistory on a single unit basis .3We think that the employees soughtby the AFL Office Employees may constitute a separate bargainingunit if they so desire.We direct that the questions concerning representation which havearisen be resolved by separate elections by secret ballot among theemployees in the following voting groups :1.All office clerical employees of the Employer at its Berkeley,California, plant, excluding confidential employees, all supervisorsand all other employees,2.All production and maintenance employees of the Employer atits Berkeley, California, plant including regular part-time employees,75 150 to 175 employees work on an assembly line basis.Savage Arms Corporation,62 NLRB 1156, 1159.° Part-time employees have been excluded from previous contracts and the Employerwould retain a 30-hour a week employment minimum as the distinctionEight or tenemployees regularly work 8 to 20 hours a week.The Oil Workers and the Longshoremen RCA SERVICE COMPANY, INC.417but excluding executives, administrative employees, confidential em-ployees, professional employees, office clerical employees, salesmen,"watchmen, guards, and supervisors as defined in the Act.If the employees in group 1 select a bargaining representative differ-ent from that selected by the employees in group 2, the Board finds thatthe group 1 employees constitute a separate appropriate unit; and if,in these circumstances, the employees in group 2 also select a bargain-ing agent, the Board finds that the employees in group 2 also consti-tute an appropriate unit.If the employees in the two groups select.the same bargaining agent, the Board finds that together they con-stitute an appropriate unit.The Regional Director conducting theelections directed herein is instructed to issue a certification of repre-sentatives to the union or unions in the unit or units which may resultfrom the elections. If either group selects no bargaining agent, theRegional Director shall issue a certificate of results of elections to sucheffect.[Text of Direction of Elections omitted from publication in thisvolume.]would include these.In addition the Employer has some part-time employees who areon call and work occasionally, but with no regularity.We include in the unit, and findeligible to vote, all regular part-time employees.SeeIllinoisBell Telephone Company,95 NLRB 913.8The Employer has 60 outside salesmen who have no assigned hours of work. They havenever been included in the unit.We agree with the parties that they are properlyexcluded.RCASERVICE COMPANY,INC.andINTERNATIONAL BROTHERHOOD OFELECTRICALWORKERS,LOCALUNION1481,AFL,1PETITIONER.Case No. 5-RC-930.February 29, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William A. McGowan, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.2Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.iHerein called the IBEW.2 The Office Employees International Union, Local 33, APL, was permittedto interveneon the basis of its showing of interest among the employees involvedherein.98 NLRB No. 62.